Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
The following office action in response to the Applicant’s amendments filed on 2/28/2022.
Claims 1-26 were previously presented.
Therefore, claims 1-26 are pending and addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-26 are directed to a method, a system, a digital currency which is a process, machine, manufacture or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites “…each participant opening an individual member account with the central authority, the central authority applying to each member account a unique electronic membership code, whereby a first participant has a first individual member account, a second participant has a second individual member account, and so on; a group of one or more participating financial institutions participating in the network and maintaining respective common deposit accounts of the central authority, into any of which 
the value of the first deposit expressed in terms of the sovereign currency deposited, and
depositing the first IMU into the first individual member account maintained by the central authority, and providing the first data entry information to the first participant; the first participant instructing the central authority to transfer at least a portion of the first IMU from the first member account into the second member account and specifying the sovereign currency in which the transfer is to be made, the central authority thereupon creating a second IMU and recording in the data processing system a second data entry comprising at least the identity of the second participant and the value of the second IMU in terms of the sovereign currency specified by the first participant, the central authority depositing the second IMU into the second member account, and adjusting the value of the first IMU to reflect subtraction from the first IMU of the value of the second IMU, and the central authority providing at least some of the second data entry information to both the first participant and the second participant”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including agreements in the form of contracts; business relations; transferring value between specific participants; creating a common deposit account containing sovereign currency which is under the control of the central authority; the first participant depositing a sum of sovereign currency as a first deposit into a first deposit account of the common deposit accounts; transfer at least a portion of the first IMU from the first 
	This judicial exception is not integrated into a practical application because the claim includes the additional elements of a data processing system to perform the steps of the claim.  The data processing system is recited at a high-level of generality to perform the functions of “opening an individual member account…, maintaining respective common deposit accounts of the central authority…, deposit a sovereign currency to create a common deposit account…, depositing a sum of sovereign currency into a first deposit account of the common deposit accounts…, maintains the first deposit account…, creating a first international monetary unit (“IMU”), recording a first data entry comprising the identity of the first participant and the value of the first deposit…., depositing the first IMU into the first individual member account…, providing the first data entry information to the first participant…, … transfer at least a portion of the first IMU from the first member account into the second member account…, creating a second international monetary unit (“IMU”), recording a second data entry comprising the identity of the second participant and the value of the second IMU…, depositing the second IMU into the second member account, and adjusting the value of the first IMU…, ….and providing the second data entry information to both first and second participants”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Thus, nothing more than “opening accounts, maintaining deposit accounts, creating the IMUs to deposit and transfer the value of sovereign currency from the first to the second participants account, adjust the value of the IMU to reflect the transfers, recording and providing the data information of the transfer to the participants”.  Accordingly, these additional elements do not 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the data processing system to perform the functions of “opening accounts, maintaining deposit accounts, creating the IMUs to deposit and transfer the value of sovereign currency from the first to the second participants account, adjust the value of the IMU to reflect the transfers, recording and providing the data information of the transfer to the participants”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
When viewed either individually, or as an ordered combination, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment (MPEP 2106.05(a) and MPEP 2106.05(e)).  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 
Independent Claims 11, 15, 17 and 21 are directed to the same abstract idea of claim 1.   Claims 11, 15, 17 and 21 are rejected based on the same reasoning as above in claim 1.  Claims 11, 15, 17 and 21 do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea.  When viewed either 
   As for dependent claims 2-10, 12-14, 16 and 18-20 and 22-26, these claims recite limitations that further define the abstract idea noted in claims 1, 11, 15, 17 and 21.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Response to Arguments
Previous Objection to the Bib Data Sheet 
Previous objection to the Bib data sheet has been withdrawn in the light of Applicant’s clarification.
Previous Claim rejections – 35 USC § 101
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
           Argument 1: Applicant argued that: “…the Applicant's claims satisfy at least Step 1 of
the Alice analysis as providing a statutory method and system, and a statutory product, the
sovereign currency-backed digital currency. The Applicant's claims also satisfy Steps 2A and 2B, if the analysis must go that far…” (Please see the remarks on pages 11-16).
Answer 1: The Examiner respectfully disagrees.
As the Office has explained above that claim 1 recites “…each participant opening an individual member account with the central authority, the central authority applying to each member account a unique electronic membership code, whereby a first participant has a first individual member account, a second participant has a second individual member account, and so on; a group of one or more participating financial institutions participating in the network and maintaining respective common deposit accounts of the central authority, into any of which deposit accounts a plurality of different participants may deposit a sovereign currency to create a common deposit account containing sovereign currency which is under the control of the central authority; the first participant depositing a sum of sovereign currency as a first deposit into a first deposit account of the common deposit accounts maintained by the central authority in one or more financial institutions; the financial institution which maintains the first deposit account advising the central authority of the identity of the first participant and the value of the first deposit, the central authority thereupon creating a first international monetary unit (“IMU”) recording  a first data entry comprising at least the identity of the first participant and the value of the first deposit expressed in terms of the sovereign currency deposited, and depositing the first IMU into the first individual member account maintained by the central authority, and providing the first data entry information to the first participant; the first participant instructing the central authority to transfer 
	This judicial exception is not integrated into a practical application because the claim includes the additional elements of a data processing system to perform the steps of the claim.  The data processing system is recited at a high-level of generality to perform the functions of “opening an individual member account…, maintaining respective common deposit accounts of the central authority…, deposit a sovereign currency to create a common deposit account…, depositing a sum of sovereign currency into a first deposit account of the common deposit 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the data processing system to perform the functions of “opening accounts, maintaining deposit accounts, creating the IMUs to deposit and transfer the value of sovereign currency from the first to the second participants account, adjust the value of the IMU to reflect the transfers, recording and providing the data information of the transfer to the participants”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
(Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices (page 52-54)) stated that: 
“…For abstract ideas, Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application…”  Thus, According to The 2019 Revised Patent Subject Matter Eligibility Guidance, Examiner (a) Identify the specific limitation(s) “…each participant opening an individual member account with the central authority, the central authority applying to each member account a unique electronic membership code, whereby a first participant has a first individual member account, a second participant has a second individual member account, and so on; a group of one or more participating financial institutions participating in the network and maintaining respective common deposit accounts of the central authority, into any of which deposit accounts a plurality of different participants may deposit a sovereign currency to create a common deposit account containing sovereign currency which is under the control of the central authority; the first participant depositing a sum of sovereign currency as a first deposit into a first deposit account of the common deposit accounts maintained by the central authority in one or more financial institutions; the financial institution which maintains the first deposit account advising the central authority of the identity of the first participant and the value of the first deposit, the central authority thereupon creating a first international monetary unit (“IMU”) recording  a first data entry comprising at least the identity of the first participant and the value of the first deposit expressed in terms of the sovereign currency deposited, and depositing the determine whether the identified limitation(s) “…each participant opening an individual member account with the central authority, the central authority applying to each member account a unique electronic membership code, whereby a first participant has a first individual member account, a second participant has a second individual member account, and so on; a group of one or more participating financial institutions participating in the network and maintaining respective common deposit accounts of the central authority, into any of which deposit accounts a plurality of different participants may deposit a sovereign currency to create a common deposit account containing sovereign currency which is under the control of the central authority; the first participant depositing a sum of sovereign currency as a first deposit into a first deposit account of the common deposit accounts maintained by the central authority in one or more financial institutions; the financial institution which maintains the first deposit account advising the central authority of the identity of the first participant and the value of the first deposit, the central authority thereupon creating a first international monetary unit (“IMU”) recording  a first data entry comprising at least the identity of the first participant and the value of the first deposit expressed in terms of the sovereign currency deposited, and depositing the first IMU into the falls within the subject matter groupings of abstract ideas of “Certain Methods Of Organizing Human Activity: including agreements in the form of contracts; business relations” grouping of abstract ideas.  Therefore, the claim recites an abstract idea.
Argument 2: Applicant argued that: “…In the present case, it is submitted that the Applicant's claims do not merely define an abstract idea, but define a novel method, a novel system to implement the method, and a novel digital currency, and include meaningful limitations which go well beyond general linking of use of an abstract idea to a particular field of use…” (Please see the remarks on pages 11-15).
Answer 2: The Examiner respectfully disagrees.
The additional elements of the data processing system of claim perform the functions of “opening an individual member account…, maintaining respective common deposit accounts of the central authority…, deposit a sovereign currency to create a common deposit account…, depositing a sum of sovereign currency into a first deposit account of the common deposit accounts…, maintains the first deposit account…, creating a first international monetary unit (“IMU”), recording a first data entry comprising the identity of the first participant and the value of depositing the first IMU into the first individual member account…, providing the first data entry information to the first participant…, … transfer at least a portion of the first IMU from the first member account into the second member account…, creating a second international monetary unit (“IMU”), recording a second data entry comprising the identity of the second participant and the value of the second IMU…, depositing the second IMU into the second member account, and adjusting the value of the first IMU…, ….and providing the second data entry information to both first and second participants”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The claim, which when viewed either individually, or as an ordered combination, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment (MPEP 2106.05(a) and MPEP 2106.05(e)).  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 
What are meaningful limitations which go well beyond general linking of use of an abstract idea to a particular field of use in the claim?  Does the claim recites the limitations “transmitting the unique electronic membership code to the participant’s mobile device; reading an image from the participant’s mobile communication device that is generated in response to receipt of the unique electronic membership code, wherein the image includes encrypted code data, decrypting the code data from the read image, and analyzing the decrypted code data from the read image and the unique electronic membership code to determine whether the decrypted code data from the read image matches the unique electronic membership code, and transfer the value of the currency based on the match from the analysis”?  Or Does the data processing system encrypt the value data of the currency, decrypted the encrypted currency and analyzing the decrypted currency before transfer the funds?   There are no technology or meaningful limitations which go well beyond general linking of use of an abstract idea to a particular field of use in the claim.
Argument 3: Applicant argued that: “…Claims are limited in a specific and meaningful way and define novel and non-obvious subject matter, the claims are patentable. The novelty and non-obviousness of the Applicant's claims have been acknowledged by the Examiner…A novel and non-obvious system of sovereign currency trust accounts and corresponding individual member digital currency accounts administered by a central authority. A novel and non-obvious method of transferring a digital currency having intrinsic value (believed to be a first) without having to transfer the sovereign currency which imparts the intrinsic value.  A novel and non-obvious digital currency having intrinsic value…” (Please see the remarks on pages 12-15).
Answer 3: The Examiner respectfully disagrees.
The Office also would like to point out to the Applicant that the "novelty" (“The novelty and non-obviousness of the Applicant's claims… A novel and non-obvious system of sovereign currency trust accounts and corresponding individual member digital currency accounts administered by a central authority. A novel and non-obvious method of transferring a digital currency having intrinsic value… A novel and non-obvious digital currency having intrinsic value”, please see the remarks on pages 12-15) in the abstract idea does not satisfy Part II of the Alice's analysis. Please see Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014).
In other words, more details of the 'abstract idea' of Part I is not going to be "significantly more" than the 'abstract idea' for Part II because even though, the specific combination of features may be a narrow abstract idea, it still is an abstract idea. Please see buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that in "defining the excluded categories, Mayo, 132 S. Ct. at 1303". 
For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694